.El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que habiéndose notificado á las partes la sentencia definitiva dictada en tres de Octubre de mil ocho-cientos noventa y ocho por el extinguido Juzgado de Ia. Ins-tancia de Ponce, en el pleito ordinario seguido ante él por Don Felix Crosas y Dalmau en representación de su esposa Doña Francisca Adelaida Castaing y Soto, como heredera única de su difunta madre adoptiva Doña Teresa Clavell y Hurtado, contra Don Enrique Castaing y Postveint, Don Mariano Isidoro Clavell y Don Pedro Cláusells y Armstrong, sobre nulidad de un expediente posesorio promovido por el Don Enrique Castaing, sobré una casa y solar radi-cados en la calle de la Aurora de aquella Ciudad y su inscrip-ción en el Registro de la Propiedad y de las escrituras poste-riores de trasmisión de dicho inmueble de Castaing al Don Mariano Isidoro Clavell y de éste á Don Pedro Cláusells y Armstrong y declaratoria de dominio de la mitad indivisa de dicha finca urbana á favor de la demandante Doña Francisca Adelaida Castaing y Soto y por cuya sentencia se de-claró en definitiva nulo el expediente posesorio de referencia *385y su inscripción en el registro, y nulas asimismo las escri-turas públicas que respecto á la mitad de dicho inmueble se habian otorgado por Castaing á favor de Clavell y Hurtado y por éste á Don Pedro Clausells y Armstrong, debiendo can-celarse sus inscripciones en el Registro de la Propiedad, en cuanto á la mitad del expresado inmueble, y quedar libre, y á disposición de Doña Francisca Castaing, la mitad indivisa de ios ya citados solar y casa, así como también la mitad de los demás bienes quedados al fallecimiento de la Doña Teresa Clavell, con las costas á cargo de Don Enrique Castaing, y que no habiéndose interpuesto por los interesados recurso alguno contra la expresada sentencia, quedó ésta consentida y pasada en autoridad de cosa juzgada.
Considerando: que con arreglo á los principios procla-mados por la jurisprudencia constante de los Tribunales de Justicia, y sancionados por el antiguo y el moderno Código Civil, para que la presunción de cosa juzgada surta efecto en otro juicio es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron, y que se en-tiende que hay identidad de personas siempre que los liti-gantes del segundo pleito sean causa habientes de los que contendieron en el pleito anterior, ó estén unidos á ellos por vínculo de solidaridad, ó por los que establecen la indivisi-bilidad de las prestaciones entre los que tienen derecho á exigirlas ú obligación de satisfacerlas.
Considerando, por tanto: que hecha aplicación de estos principios al caso de autos es indudable que entre el pleito promovido últimamente ante el extinguido Tribunal -del Dis-trito de Ponce por Doña Amalia Rodriguez y Matos, contra Doña Francisca Adelaida Castaing y Soto, Don Enrique Cas-taing- y Postveint y Don Mariano Isidoro Clavell y Hurtado pendiente hoy de apelación ante este Tribunal Supremo y el *386anterior resuelto por la ejecutoria de tres de Octubre de mil ochocientos noventa y ocho, existen las tres identidades que requiere la ley para que pueda alegarse con éxito en el se-gundo pleito la excepción de cosa juzgada, toda vez que la cosa objeto de ambos pleitos es la misma, idéntica la causa ó razón de pedir que en uno y otro pleito lo ha sido el dominio que ambas partes demandantes pretenden tener sobre la casa y solar objeto de sus reclamaciones, y alegando la Doña Amalia, parte actorg, en el segundo pleito, en apoyo de sus pre-tensiones, los mismos fundamentos que fueron objeto del anterior debate, y que fueron discutidos y resueltos por la ejecutoria en favor de la Doña Francisca Adelaida Cas-taing y existiendo además, entre el juicio fenecido y el pen-diente, la identidad que se requiere en las personas de los litigantes, pues si bien Doña Amalia Rodriguez no fué parte en el pleito anterior, como sucesora y causa habiente que es de Don Mariano Isidoro Clavell, uno de los demandados ven-cidos en aquél juicio, le perjudica la sentencia en él recaida, que declaró nulos y de ningún valor los títulos de Don Mariano Isidoro Clavell, sobre la ca.sa y solar en cuestión, que son pre-cisamente los mismos que invoca la Doña Amalia en el pleito pendiente por ella promovido, con tanto mayor motivo, cuanto que, habiendo tenido ésta en los comienzos del pleito anterior, perfecto conocimiento de la demanda reivindicatoría inter-puesta por Don Felix Crosas, en representación de su esposa Doña Francisca Adelaida Castaing, sobre la misma casa y solar objeto de sus reclamaciones, guardó silencio y se abs-tuvo de salir al juicio en defensa de sus derechos, como pudo hacerlo.
Considerando: que tampoco exime á Doña Amalia Rodriguez de los efectos de la ejecutoria, el artículo 34 de la Ley Hipotecaria vigente en esta Isla, según el que, “los actos ó contratos que se ejecuten ú otorguen por persona qué en el registro aparezca con derecho para ello, no se invalidarán en *387cuanto á tercero, una vez inscritos, aunque después se anule ó resuelva el derecho del otorgante en virtud de título anterior no inscrito, ó de causas que no resulten claramente del mismo registro”; pues no teniendo Don Enrique Castaing y Postveint, ni su sucesor Don Mariano Isidoro Clavell, ins-crito el dominio de la casa y solar en cuestión, sino la mera posesión de los mismos, no alcanza aquél beneficio á la Doña Amalia, como tercera poseedora de dicha casa y solar, con arreglo á la excepción contenida en el último párrafo del ya citado artículo 34, según el que “lo dispuesto en dicho artí-culo no será aplicable en ningún tiempo, al título inscrito con arreglo á lo prevenido en el artículo 390 á menos que la prescripción haya convalidado y, asegurado el dere-cho á que se refiere dicho título;” de conformidad con lo es-tablecido en el penúltimo apartado del artículo 394 de la propia ley, al prescribir, “que la inscripción de posesión no perjudicará al que tenga mejor derecho á la propiedad del inmueble, aunque su título no haya sido inscrito, á menos que la prescripción haya convalidado y asegurado el derecho ins-crito,” sobre cuyo último extremo nada se ha discutido, ni se ha alegado por Doña Amalia Rodriguez, en el presente pleito.
Considerando que con arreglo al artículo 1251 del antiguo Código Civil, que corresponde al 1219 del vigente, contra la presunción de que la cosa juzgada es verdad, solo será eficaz la sentencia ganada en juicio de revisión lo que en los presentes autos no se ha intentado probar que haya tenido lugar, y que con arreglo á la jurisprudencia establecida por los Tribunales de Justicia, son nulas las resoluciones que contradicen, alteran ó modifican lo decidido en una sentencia pasada en autoridad de cosa juzgada, por lo que la sentencia pronunciada en estos autos, por el extinguido Juzgado del Distrito de Ponce, en veinte y ocho de Noviembre del año de mil novecientos, por la que se ha revocado en todas sus par-*388tes la dictada en tres de Octubre de mil ochocientos noventa y ocho, en el pleito anterior, que quedó firme y ejecutoriada, debe ser anulada.
Considerando, por ultimo, respecto de los otros deman-dados en este juicio Don Enrique Oastaing y Postveint y Don Mariano Isidoro Clavell y Hurtado, que habiendo sido partes en el pleito anterior, como demandados que quedaron vencidos en aquél juicio, están obligados al cumplimiento de la ejecutoria es. él recaida, y carecen de recursos legales há-biles para alterar en lo más mínimo los derechos adquiridos á la sombra de aquella sentencia firme, por Doña Francisca Adelaida Oastaing y Soto, por lo que también deben ser ab-sueltos de la demanda, sin perjuicio de las acciones que pue-dan competirle contra ellos á la demandante Doña Adelaida Rodríguez, en razón al saneamiento de la venta de la casa y solar en cuestión, ó con motivo de los allanamientos hechos en su favor en el acto de conciliación y las que podrá ejercitar en la forma y lugar que más viere convenirle.
Vistos los artículos del antiguo y del moderno Código Civil, y las demás disposiciones legales citadas en la presente sentencia; la regla 63 de la Orden General de. 15 de Agosto de 1899 y las sentencias del Tribunal Supremo de Justica de España de 13 de Mayo de 1884, 1o. de Junio de 1886 y Io. de Febrero de 1893.
Fallamos-, que debemos declarar y declaramos nula la sentencia apelada de veinte y odio de Noviembre de mil nove-cientos, dictada por el extinguido Tribunal del Distrito de Ponce en los presentes autos, y declarando con lugar la ex-cepción de cosa juzgada alegada por Doña Francisca Ade-laida Oastaing, la absolvemos de la demanda así como á los demandados Don Enrique Oastaing y Postveint y Don Mariano Isidoro Clavell y Hurtado con las reservas expresadas en el último Considerando de esta sentencia, y con las costas de la primera instancia á cargo dé la demandante Doña Ama*389lia Rodríguez Matos, debiendo entenderse las de esta segunda instancia, sin especial condenación.
Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.